Citation Nr: 0327553	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1974 to June 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a left knee and a left ankle condition.  

The veteran offered testimony before the undersigned at a 
videoconference hearing held in May 2003.


REMAND

In his May 2003 testimony, the appellant stated he received 
treatment for his left knee disability since 1978 from Dr. M. 
Kalaycioglu.  At the hearing the veteran reported that he 
would obtain these records.  He subsequently submitted 
records pertaining to treatment in 2001 and 2002.  It is 
unclear if additional records are available.

In an October 2001 outpatient treatment record, the examiner 
noted the appellant had been jobless since 1993 and "on 
disability."  Medical records pertaining to the award of 
disability benefits could be relevant to the veteran's claim, 
but are not part of the claims file.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran has testified that he experienced knee injuries 
during service, and has experienced a continuity of 
symptomatology since those injuries.  He is competent to 
report this history.

The veteran's claims file contains a copy of an undated 
letter that the RO appears to have sent to the veteran.  The 
letter undertook to inform him of the evidence needed to 
substantiate his claim, of the evidence he was responsible 
for obtaining, and of what evidence VA would undertake to 
obtain.  See 38 U.S.C.A. § 5103(a) (West 2002).  However, the 
letter did not inform the veteran that under 38 U.S.C.A. 
§ 5103(a) he had one year to submit necessary evidence.  
Since the letter does not contain a date, it is unclear 
whether one year has passed since the letter was sent.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should take all necessary 
steps to obtain records of the veteran's 
treatment a left knee disability from Dr. 
M. V. Kalaycioglu, 686 South Pike Street, 
Shinnston, West Virginia, 26431 for the 
period 1978 to the present

3.  The RO should ask the veteran to 
clarify whether he has been awarded 
disability benefits, either through his 
former employer, or the Social Security 
Administration.  The veteran should then 
obtain all records pertaining to such 
award.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine whether his 
current left knee disability is related to 
left knee pain complaints secondary to 
trauma noted in the service medical 
records.  Send the claims folder to the 
examiner for review.  The examination 
report should reflect that such a review 
was completed.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
that any current left knee disability is 
attributable to a disease or injury in 
service, including a sports-related injury 
reported in June 1976.  The examiner 
should provide a rationale for the 
opinion.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


